 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerman Brothers, Inc. and Local 289, Bakery andConfectionery Workers International Union ofAmerica, AFL-CIO. Case 4-CA-141227 December 1984DECISIONS AND ORDERCHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 25 June 1984 Administrative Law Judge Ben-jamin Schlesinger issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decisionThe National Labor Relations Board has delegat-ed its authonty m this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulmgs, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HermanBrothers, Inc , Treichlers, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cif 1951)We have carefully examined the record and find no basis for reversingthe findingsFor the reasons stated in our recent decision in Connecticut Light dPower, 271 NLRB No 124 (July 31, 1984), we adopt the judge's findingthat Local 289 did not tacitly agree to reopen the contract, thereby in-curring a bargaining obligation, simply by agreeing to discuss the Re-spondent's proposed midterm wage modifications and offering its owncounterproposalsChairman Dotson and Member Hunter, however, do not adopt thejudge's dicta that, even if Local 289 had agreed to reopen the contractmidterm, the Respondent would not have been free to unilaterally insti-tute its last final wage offer upon an impasse in negotiations As theyhave previously stated, in their view dunng negotiations pursuant to amidterm reopener agreement "an the employer may, absent any indica-tion in the contract to the contrary, unilaterally modify wages and bene-fits following a genuine Impasse in negotiations" See Kelly-GoodwinHardwood Co, 269 NLRB 33 at 38 (1984)DECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law JudgeOn March 16, 1983, Respondent Herman Brothers, Incentered mto a collective-bargaining agreement withCharging Party Local 289, Bakery and ConfectioneryWorkers International Union of America, AFL-CIO(Union),' for a term commencing July 1, 1982, throughJune 30, 1985 Among other things, the agreement pro-vides that drivers shall be paid a mileage rate of $ 2788per mile and $9 24 per hour, effective July 1, 1983,$ 2938 per mile and $1004 per hour, effective July 1,1983, and $ 3088 per mile and $10 79 per hour, effectiveJuly 1, 1984 It also provides that employees who arehired after July 1, 1982, will be paid a percentage of thehourly or mileage rate which is in effect at the time ofhire which shall progress in 12 months increments, asfollows for the first 12 months, 70 percent of the appli-cable rate, for the second 12 months, 80 percent of theapplicable rate, for the third 12 months, 90 percent of theapplicable rate, and thereafter, 100 percent of the appli-cable rate The agreement contains no reopener provi-sionRespondent, faced with the renegotiation of its agree-ment for the transportation of flour for its principal cus-tomer, ConAgra, which was to expire in September1983,2 attempted to renegotiate midterm the wage struc-ture to which it had previously agreed On June 19,ham H Williams, Respondent's director of labor rela-tions, met with the drivers and mechanics of Respond-ent's Martins Creek, Ironton, and Triechlers operationsand explained that the wage rates paid by organizedtrucking companies in similar businesses in the area wereless than that which Respondent then paid and that thesubstantial increase in wages due on July I would placeRespondent in a worse competitive position to bid forConAgra's business Williams discussed the matter withthe union president and business agent, Leroy Lmsen-bigler, on June 25 and explained Respondent's plightThe union membership met on June 26 and voted toreject the request to reduce wages, and Respondent wasso advised Williams and Lmsenbigler again spoke onJune 30 and arranged to meet laterA meeting followed on July 17 during which Williamsthoroughly reviewed Respondent's cost factors and ex-plained that Respondent was looking for a wage freezeuntil September, at which time there would be a reduc-tion of wages based on the results of Respondent's nego-tiations with ConAgra The wage freeze had alreadybeen imposed, effective on July 1 Williams requested avote, but Linsenbigler stated that not all union memberswere present and, in order to change the contract, themembers were entitled to be given notice of what theywould be voting on Another meeting was held on July20, at which Williams stated that 42 cents of each dollarreceived represented Respondent's total labor costs, ofwhich 26 cents were pure wages Williams insisted on a1 I find, as Respondent admits, that It is a Nebraska corporation en-gaged in the bulk hauling of products from its terminals located through-out the United States, mcluidng its terminals at Martins Creek, Ironton,and Treichlers, Pennsylvania, and that, dunng the year preceding the Is-suance of the complaint herein, It received m excess of $50,000 from theperformance of its Interstate services I conclude that it is an employerengaged in commerce within the meaning of Sec 2(2), (6), and (7) of theNational Labor Relations Act, 29 U S C • 151 et seq , and also conclude,as Respondent admits, that the Union is a labor organization within themeaning of Sec 2(5) of the Act2 All dates hereinafter set forth refer to the year 1983, unless otherwisestated273 NLRB No 27 - HERMAN BROTHERS; INC '125freeze; and the -Ulithen coil-fueled -With a 'Proposal to basewages-on the 'ainounf of 26 Cent's:of each dollar received;but not-1e i than $9.24 per hour, and to increase the per- `•ceniage Paid to-new'employeeS to 80 percent for the first6 months and 90 percent for the next 6 months Re-spondent called its hOme office. and returned to state that%Youldniit agFee to•the'iNnion's propt•Sal to guaranteewages Of at least; $9.24 Per hour.•-•The Wage, freeze 6ontin'ued-until November 13, When'Respondenf'called a 'Meeting with eLinsenbigler and vanious drivers and' explained that ConAgra had accepted"..Respon.dent's offer. However,-Respondent had to redtiCeits bid in Order to retain the''liusiriesS;_ and because ofthat; the employeeswbuld2ha've to take' a wage reductionto $7.81 per hour.- Otherwi,Se, ResPondent wOuld-havecloseterminal' After somediscussion,'Kespondent of-.fered to reduCe wages to $8 53'kers hour....0.n,November.20, the' union meembership rejected Respondent's- pro-posed Wage ,redudtion' ; 'bOt itesp'onclent :nonetheless onNovember 21, 1983, 'reduced' Wages-,to $8 53 per- hourand mileage rates to 23'ce'nts per, Mile.3eitiowe'ver,-,siniu12'.taneciusiy, RespondeV increased the, percentage rate- for r'new erriployees to' 80:Percent of the 'red'uced hourly ratefor the first year 'of emPloyment and 90 pereent of the'reduced hourly rate for'the,second year Of eiriployment"The Union's unfair labor practice charge soon followedIn' defense of its,changese to the agreerneift,†Respondentcontends that it and The Union. ,agrered, to the" wage,freeze. However, I discredit William's' testimony thatLinsenhigler had agreed-on, June 25-and, again† on June30, to ,forgo, the. scheduled July 1 7wage'increase.5. In hisletter to Linsenbigler, dated JUly -1, Williams made ,nomention of such an agreement, Instead,, he requested Lin-senbigler to consider :,Respondent's argument that- "awage-increase, at this time, does not make .good sense"and requested another.meetingfor July 17. There was.noreason for Williams to 'contend, that a wage' increase didnot- make-sense if, he had already received, the .Union'sconsent to ,waive the increase.,Williams-testified that, onJuly 20, he stated -to Linsenbigler that Respondent couldnot implement the , wage increase, because it could, notpass the cost onto ConAgra.,,There was no reason:hewould have -made that argument if .he had-,:previouslyagreed With -the, 'Union _to ,the -.wage freeze.. In Williams'notes for the November -13; meeting, ,he acknowledgedthat, subsequent td,the Meetings' †of, June rand July, theemployees voted to strike overt Respondent's failure toimplement the-increase due -On July-1 ,Williams assuredlyknew that union -ratificatiOn -was- necessary to .approveany change to thesagreement and- that -the members notonly, did not ratify Respondent's proposal but also reject-ed it.-•-- . •-..3 The reco-rd; although dot precise, nichcates that the reduction affect-ed both drivers and mechanicS'erigaged in the ;hauling of flour4 The relevant, docket entries in this proceeding are as follows -TheUnion hled`iis unfair labor practice charge on December 5, 1983, com-plaint Issued on linuary-13, '1484, and the hearing Was held on May 1,1984Linsenbigler did not_ recall the contents of the:June 25 conversationand could recall'only that, on 'June 30,,he agreed to meet with WilliamsDespite his lack. of recollectiOn, the remainder of his testlinonY, whiCh... ,credit, indicates that he made no agreement to freeze wagesThe,MO'st that -can-conclude from this record isthat 'Linsenbigler held out some hope that' the,-employe‡smight be recePtive to forgoing the July 1 increase. Wil-liams testified only that Linsenbigler said that he had-talked-to some of the dnvers who were willing to accept •a wage freeze That is afar-cry  from a cOMmitment by"the eUnain; Nit, is, at' best; an indication that' it membersmight agree' to a freeke.''' Even' if I were -to credit Wil-liam; and' I do not, rfind that the Union agree-d tO afreeze, Williams" coutered with a proposal that the'freeze Would be cOntingent Ofi Respondent's 'completionof 'its negotiations with ConAgra and further _reductiOnof' wages_ An -acceptance of the Union's Counteroffermist be clear and unambiguOus. It cannot vary, add-to,-or qualify _the terms-of the offer; if it does, it constitutes-a rejection of the Offer. 1 Williston, Contracts • 7243 (3ded. 1957 & Suppe. 1983). Respondent's brief contends thatRespondent agreed to the freeze as an interim solution,but the Union did 'not offer it with 'that conditionjifindeed offered it). In any event, Williams agreed to' thefreetie… While simultanedhsly looking towards a wage-re-duction, aedistinet variance of the 'Union's proposal, and-no contract was formed:What Respondent is attempting' toe do is bifurcate theseries' of ,proPosals ,so that there is an acCeptance .to., a,countefprOposal while the ongmal proposal is still out-standing and while Respondent rejected the remainder- of_the Union's offer' I knoew of no legal authority. whichsustaini.Respondent's argument ReduCed, perhaps, to be' -absn-rd, Respondent's argument on another' day† in a dit-• ferentj economic ,climate,' would permit; a labor. organiza-tion to Continue to hold out" substantial wage increases,while agreeing piecemeal to lesser wage,inCreases offeredby anemployers- -I ,Conclude that the'.Union.never agreed to the freeze.The Union's actions, were consistent .with,this conclusion.The Union filed a grievance on August .16 protestingthat Respondent violated-its agreement,,6y failing to, paythe wage increase. Rather than pleading what at hearing swas alleged to be an agreement, Respondent answeredthe- grievance merely by_ stating: "Do [sic] to..particular †facts 'presented grievance is denied."? It is:probable that†. -had there been,an agreement to freeze wages,, Respond-.ent, would have-.stated precisely .that ,Furthermore,,addi-tional actions of the:,Union. sustain the conclusion that itnever agreed to anything. For example, as noted ,above,†the Union.voted to reject Respondent's first proposal andto strike.to protest the freeze. At the November 13.meet-ing,Lirisenbigler made a counterproposal, to Respond- Fent's, demand -that wages be, reduced by' requesting, thatRespondent pay its employees "what. [it] 'owed [them] .upto date.' and the Union would accept a •freeze -until the, .following July--Respondent next contends the Union agreed to reopenthe contract, but once again I find no support for its ay:guments In sum, Respondent had a problem of retainingits contract with ConAgra and approached its employeesand Linsen,bigler with its problems and requests for ,wage6-Respondent agreed dui-1dg the hearing that It does not desire to-defer .to arbitration, pursuant to Collyer Insulated Wire, 192' NLRB 837' (1971) -- 126DECISIONS OF NATIONAL: .LABOR RELATIONS BOARDconcessions: The -Union was receptive, insofar: as .listeningto Respondents-pleas, but the Unions never •said,stance We will reopen the agreement.. If we do not .reach agreement on the reopener, you, Respondent, cando anything. you like.':7 There is nothing in this record.,other than, talking, listening and, the ;possible hint of an ,.accommodation, except for evidence thatLinsenbiglepon,1one occasion used the word renegotiate" There istainly ,nothing to support Respondent's thesis that, ,oncehaving agreed to, listen to Respondent or even to ','rernegotiate,, the agreement became, a.nullity ,and:-,thatspondent,was free, to gomply with It Or ,violate" it, at its:pleasure To find that, once the Union.agreeS to listen toand to talk about midterm modifieatiOns; it waives all its†rights, nnder a written .collective-barganung agreement,•,•wOnld_forever deter any labor organization frOM talkingabont any changes, no matter what the circumStanc,-eS†and ,Would destroy even the possibility of dikuk-sifig,arit-,-employees financial difficulties.. •-1,'•;Surely,' the Act is, intended t6 encourage`.bargaining,and not tO impede' it as would follow from the-,,.•,.,•,of keSpondents arguments. Indeed, Section 8(d). "shall 1.not lie consfined as requiring either party to discuss- of••.•agree to any modification of the terms and .conditionstri.a cOntract for 'a fixed' period;' if such modificationbeCome. effective' before'.suCh terms and conditions canbe reopened under the provisions of the contract." 'TheGeneral bent-Bel cogently argues that "discuss or agree",-;permitted the' Union to discuss, but impOsed'tion-on the Union to agree. And, if there is no-obligatiOnto agree,- R'es'Pondenemdy'not impok its ow'n 'proposalSas if th'e: Union had 'agreed, thus nullifying the thudits•.statutory privilege to agree..SeCtion '8(d) of 'the Act also PrcAiides-that rfo-party toa contract shall modify a contract unless the party d'esir-,ing. such modificatiOn (1) Serves a wfitten notice on theother' party of' the proposed modifiCation, '(2) offers tOmeet witlethe other party, (3) notifies the Federal Medi-ation' arid Conciliation Services and 'any state'agenCy es-tablished to 'mediate' and' conciliate disputes Within 30dayi afteeSnch nOtiCe,and (4) .continues in force all the; 7term's -Of' the' existing agreement for a -certain.' PeriOcl:' -There is 'no question that -Respondent2did-nOt .Sefv&the-notides-reqUired.by Section 8(d)(1) and (3) of modify 'the-.agree-'ment WithOut-ihe consent of the Union Respondent'was -required tO serve such nOticeS, because the 'Union -sought to modify ancl.did modify the existing agreernent: •. In addition, Respondent contends that its Inactiowfwas '-not alleged in the complaint and that it would'-violatedue' Process to find a violation in this respect: 'However,.‡the-Complaint 'clearly encompassed Respondent's. failure ,--to complyi With- Section 8(d) by its unilateral. change-arid -•Respondent was not "misled into failing to' 'litigate- thisissue. Rather, it stipulated to facts at the beginning of the7 I di'Lredit, eiie.ral, testi;nony arid, -in 'paiticulait Re- -spondent's notiCe posted 'on' November 21 in which Respondent claimedthat the Union's negotiating committee agreed to reopen the agreement,on June 19 The negotiating committee was not present•at the June 19meeting I also discredit the self-serving statement in Respondent's No-vember 15 letter to its employees that the Union's negotiatingsommitteeagreed in, June to reopen: the agreement No testimony was adduced thatthe committee met la-June ,klhearing which, ,were relevant, only to, the .8(d) noticeissue.•,In,addition, although Respondent. alleges-.aof due process, it neglects to advise, what it omitted fromthe record because of, its -alleged lack of understanding ofthe complaint;Finally, I turn to the second change the, reduction ,ofwages ...I_ have already rejected' Respondents contentionthat there Was any commitment to.reopen the agreement.But; even if there was, no mention was 'made,about whatwas to happen irthe :parties failed ,to reach .agreement.Respondent puts, the ,burden on. -the. UniOnt,tO fix theterms ,of the reopener, agreement', despite the fact that itwaS, Respondent who desired, to change, the agreenient. ,Respondent's, argument, in essence† i,that he-cause there. Iwas no,.agre,ement either to arbitrate†or. s cOntinue .in,effect` the terms Of the elisting agreefnent; the-parties--..•wer ru,e,,freed from all Stctures of the agreement andcould take, such-eConornic action as tie', deemed desira-ble..Pfind this' contention unrearand,,groundless, I findno basis in Unj/thing`Said'hry. anyone that at the 'point theUnion agreed to discuss the financial problems of Re-:spondent the collective bargaining agreement becamenullity:Jo', be 'dispOsed of at the whini of 'Respondent.Noi,do`I find that the Act,' ak-a,,Matter of law, requiressuch -a peculiar- result. The la:WA so -deaf-as:to be without doubt; and various of,,,RespOrident's 'contention-S.-raised at-the.hearing and in its'brief have been fully answered. by ,Administrative Law Judge Robert A piannak in 'La Porte Transport ,Co., ID-152-84, as follows:..•--' It ,is' undispiited- that - Respondent .impleniented:changes' in .an 'existing- collective-bargaining agree-ment withent the Union's,consent.,Siich:vidlative-Of Section 8(a)(5) and -(1)-' of. the Ad be>caige Section 8(d), which ,defines. the duty to bar':gain,PfOhibits such changes: In pettinent part, Sec-•'tioif8(d) Provides that "n6 party td [an' eiosting col-'bargaining - agreeinent] shall terminate ormodify' such 'contra,…t" .unlesa certain notice'-provisionZ `and: other conditions "are met Section 8(d)- •-Continues;: 'and the dutieS sd-trnposed shall not be''.,construed as reqiiinng either'. :party to- discuss i" oragree -to-any modification' of the terms and, cOndi-:';.tions:-contained- in a:contract fOr' a fixed tperiod,! if'.' such ?Modification is to become effective befOre such'terms"-and- conditidns/can-be 'reopened :under' the::'7 provis'ions Of the contract" [emphasis added]. In thiscase, the Union did‡not agree td Respondent's pro-',posed niodificatiOris. In.' these circumstances;- theBoard and. the CoUrts 'have' clearly 'and consistently-. -found an-- eniployees mid-terni- :,modifiCation Of afixed 'tent,- thriti'act to be' Unlawful ..:See Oak Cliff-Go/man Baking Company, 207 NLRB 1063, 1064(1973), enfd. 505 F 2d 1302 (C.A. 5, 1974),, cert.denied 423,U.S .826 (1975); C & S Industries, Inc ,158 NLRB-454, 457-458 (1966); We-Care TradingCoMpany,: Ltd, 265 NLRB. No." 56,- slip Op. at 7(1982).6, This IS 'true even, though;&)•ntinneci compli-ance with the contract will cause the employer fi-nancial hardship: 'See, Ross-Crane Rental Corp.; 267NLRB- No. ' 50, slip 'Op. at -6 (1983) Oak'Goliniin, supra; 207 NLRB at 1064.,, isting agreement particularly since Section 8(d) spe-cifically prohibits such conduct6 Additionally, in order for a violation to occur, the provisionsof the collective-bargaining akfeement which Me unilaterally modi-fied must constitute niandatOry subjects of bargaining See AlliedChemical Workers v Pittsburgh Plate-Glass Go, 404 US 157, 187(1971) There is no dispute that the provisions of the contractwhich are the subject of the instant case do constitute mandatorysubjects•Accordingly, conclude that Respondent has violatedSection 8(a)(5) and (1) and 8(d) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and- desist therefroni,and take certain affirma-tive action designed to effectuate the- purposes of -the•Act, including the posting of the attached notice. In par-ticular, I shall recommend that Respondent be ordered'to rescind its unilateral changes retroactive to July 1,1983, and--to make whole the employees covered by thecollective-bargaining- agreement for the loss of wagesthat they sustained as a result of Respondent's unlawfulconduct of both not increasing wages on July 1, 1983, as-its agreement requires, and reducing , wages on Novem-ber 21, 1983. Such payments shall be made with interestthereon as prescribed in Florida Steel Corp., 231 NLRB651 (1977).On these findings of fact and conclusions of law andon the entire record,8 I issue the following recommend-ed 9ORDERThe Respondent, Herman Brothers, Inc., Treichlers,Pennsylvania, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Refusing to bargain with Local 289, Bakery andConfectionery Workers International Union of America,AFL-CIO by unilaterally modifying and refusing tocomply with the provisions of its collective-bargainingagreement with the Union, dated May 16, 1983, concern-ing hourly wages and mileage rates.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section' 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Bargain with the Union by restoring, placing ineffect, and complying with all the terms and conditionsof employment provided for in its collective-bargainingagreement with the Union, retroactive to July 1, 1983.(b)Make whole the employees in the unit covered bythe collective-bargaining agreement for any loss of8 Transcript errors have been noted and corrected9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesHERMAN BROTHERS, INC127Respondent alleges that it was justified in unilat-erally implementing its proposals to alter the exist-ing agreement, notwithstanding the Union's refusalto agree to the • alterations, because (1) an impasseexisted, . [This allegation is] patently withoutmerit -First, an impasse in negotiations is irrelevant in asituation where a party seeks unilaterally to changean existing agreement. Respondent had agreed to acontract in April of 1982 and less-than a year latersought to change specific provisions of that agree-ment- Whose terms were to continue through Marchof 1985 Section 8(d) provides that this 'cannot bedone -without the Union's consent. As the Boardstated in a case where, as here, an employer pro-posed mid-term contract modifications, the unionindicated a willingness to discuss the matter and theemployer subsequently declared an' impasse and im-plemented its proposed modifications without theunion's consent.The Union's consent was required if manage-ment's ,proposed modifications were to takeeffect. When the Union lawfully withheld itsassent, a stalemate did ,obtain. The Trial Examin-er correctly found, however, that although anemployer may unilaterally ,institute changes whenan impasse occurs during the negotiations for aninitial bargaining agreement or following the ex-piration date of an expiring contract, the employ-er may not do so where, as here, the contract hasnot yet terminated. Accordingly, the Trial Exam-iner correctly ruled that Respondent was not freein the manner sought to modify the unexpiredagreement over the Union's objections, but wasobligated to maintain in effect all preexisting con-tractual commitments for the contract term. Weaffirm, therefore, the Trial Examiner's findingthat by unilaterally publishing and implementingterms and conditions of employment inconsistentwith the extant collective-bargaining agreement,Respondent violated Section 8(a)(5) and (1) ofthe Act. [Footnote omitted.]The Standard Oil Company, 174 NLRB 177, 178(1969). •Section 8(d) specifically prohibits such unilateralchanges. Indeed, in the absence of a contractual re-opener clause, a party may refuse even to discussproposed changes. See C S Industries, supra, 158NLRB at 457. However, where mid-term bargain-ing does take place pursuant to such a clause, com-pliance with the Section 8(d) notice requirementsimply permits a party to thereafter resort to astrike or lockout. See NLRB v. Lion Oil Company,352 U.S 282, 291-292 (1957). Compliance with thenotice provisions of Section 8(d) does not conferupon a party the right to unilaterally change an ex- 128DECISIONS OF NATIONAL LABOR RELAT!ONS BOARDwages which, the employees' sustained as a _result of Re-spondent's unlawful conduct, in the, manner- set forth anthe section of this decision entitled "The Remedy."(c)- Preserve and, on request, make available to theBoard, or its agents for examination and copying, all pay-roll records, social secunty payment ,records, timecards,personnel records and reports, and all other records nec-essary to' analyze the amount of backpay due under theterms of this Order'. -(e)Post at its Martins Creek, Ironton, and Treichlers,Pennsylvania ficilities Oopies' of the attached ,noticemarked "Appendix."" Copies of the notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the ,Respondent immediatelyupon receipt and maintained for 60 consecutive days in,, -conspicuous places including all places where notices to •employees are customarily posted_ Reasonable steps shallbe taken by the Respondent to ensure that the, noticesare not. altered, defaced, or covered.by-any other mien-.al.,(f)Notify the Regional -Director in-writing within 20days from the date of this Order what .steps the Re-.,spondent has taken to,•comply.- ,-*t.•10 If this Order 'Is enfoiced by'a Judgment of a United States Court ofAppeals; the words in the notice reading "Posted by Order- of tiletional Labor Relations Board" shall read,"Posted, Pursuant to a Judgment _of the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"..-APPENDIX -NOTICE To EMPLOYEES, POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Local 289,Bakery and Confectionery Workers International Unionof America, AFL-CIO by unilaterally modifying and re-fusing to comply† with the provisions of our collective-bargaining agreement with the Union‡ dated May. 16,1983, concerning hourly wages and mileage rates.-WE WILL NOT in any like or related manner interferewith, _restrain, or coerce _employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL bargain with,the Union by restoring, placingin effect, and complying with -all the terms- and condi-tions of employment ,provided for in our collective-bar-gaining agreement with the Union, retroactive to July 1,1983.WE WILL make whole the employees' in the unit cov-ered by the collective-bargaining agreement for any lossof wages which the employees , sustained as a result ofour unlawful conduct, with interest.HERMAN BROTHERS, INC."